DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.  The closest prior art fails to explicitly disclose, teach or suggest, “determining…a size of a grid including a plurality of cells around the object based on how far the object would be able to move within a first period of time into the future; projecting…the grid having the determined size around the object” in combination with “for each cell of the plurality cells included in the grid, predicting, by the one or more processors a likelihood that the object will enter the cell within a second period of time into the future” and lastly in combination with “generating…a contour based on the predicted likelihoods that the object will enter the cells.”  These feature along with the rest of the claim limitations in combination are allowable over the prior art and would not be obvious to a person of ordinary skill in the art without unreasonable hindsight reconstruction.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS K WILTEY/             Primary Examiner, Art Unit 3669